DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 4/12/21.  These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al (2005/0052642) in view of Esmaeili (2007/0177138).


    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale



Shibata et al does not explicitly teach that the cross-section diameter of a combination of the illumination optical system and the detection optical system is smaller than 50mm.
Esmaeili discloses an optical head module (5) in which the light source (21) is arranged close to the vertical axis of the objective lens (26) to provide a compact optical head module (see figure 3a-3c below).

    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale


Regarding claim 18, Shibata et al teaches that the prism (415) is a ring-form prism (par. [0112]). Thus, the illumination optical system is positioned radially outwards from a radial extent of the detection optical system (30, 42, 44).
Regarding claims 20-21 and 24, figure 25 of Shibata et al above teaches the use of prism (415) and does not teach that the prism is a mirror or an elliptical mirror or parabolic mirror; however, the examiner take the Official notice that replacing the prism by a mirror or elliptical mirror or parabolic mirror is well-known in the art for the purpose of guiding light to different directions. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the prism (415) of Shibata et al by a mirror, elliptical mirror or parabolic mirror for reflecting light to the surface of the wafer (1) because they are function in the same manner. A substitution one for another is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 22, figure 25 of Shibata et al teaches that the at least one mirror (415) is configured to direct the illumination radiation onto the structure (1) through a 
Regarding claim 23, Shibata et al teaches that the at least one mirror is configured to direct radiation having a plurality of wavelengths in a range from 200 nm to 2 pm to substantially the same point on the substrate (1) (i.e., wavelength of 365 nm (par. [0079]) and broadband wavelength (par. [0086]).
Regarding claim 25, Shibata et al does not teach that the detection optical system has a total transmissivity of greater than 90%. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use the detection optical system has a total transmissivity of greater than 90% because the more transmissivity the better the images are received by the sensor.
Regarding claim 26, Shibata et al teaches that the detection optical system comprises a long working distance objective (i.e., objective lens 30) (par. [0112]).
Regarding claim 27, Shibata et al teaches a focus system comprising at least one focusing optical sensor (43) configured to receive zeroth order radiation (reflected light from optical path 46) reflected from the structure (1) and a computational imaging processor (54) configured to determine a focus of the detection optical system (par. [0062] and figures 1 and 2B).
Regarding claim 28, figure 29 (another embodiment) of Shibata et al teaches the use of a polarization element (40a) and the polarized light passes through objective lens (30) onto the substrate (1) (par. [0004] and [0120]). Figure 25 (different embodiment), the light beams arranged outside of the object lens (30).

Regarding claim 30, Shibata et al does not teach that the illumination optical system and the detection optical system together have a footprint less than the area of a field of the substrate. However, it would have been obvious to rearrange the illumination optical system and the detection optical system of Shibata et al so that they have a footprint less than the area of a field of the substrate, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al and Esmaeili as applied to claim 16 above, and further in view of Chhibber et al (2004/0207836) (of record).
Regarding claim 29, Chhibber et al teaches the use of a shutter system (10A) positioned in at least one of the plurality of optical paths configurable between an open 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Shibata et al a shutter system as taught by Chhibber et al for the purpose of controlling light that projected onto the surface of the substrate.

Response to Arguments
Applicant's arguments filed 4/12/21 have been fully considered but they are not persuasive. 
a. With respect to the discussion in the interview dated 4/1/21 and the amendment of the specification, drawings and claims filed on 4/12/21; the rejections under 35 USC 112 (a) and (b) have been withdrawn.
b. Since the present invention is now clearly defined, the applicant amendment to drawing, specification and claims required a new ground of rejection as mentioned above.
c. The claimed language is now clearly defined that “wherein a cross-section diameter of a combination of the illumination optical system and the detection optical system is smaller than 50 mm”; however, this limitation is known in the art as taught by the combination of Shibata et al and Esmaeili. Shibata et al teaches that the cross-section diameter of the lens barrel is about 40 mm (par. [0088]) which is less than 50 mm and Esmaeili teaches an optical head module (5) in which the light source (21) is arranged close to the vertical axis of the objective lens (26) to provide a compact optical 
	In view of the foregoing, it is believed the rejection of the claims under 35 USC 103 is proper.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            April 28, 2021